



Exhibit 10.1





THIRD AMENDMENT TO
CREDIT AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is dated as of December
16, 2014, by and among FASTENAL COMPANY, a Minnesota corporation (“Borrower”),
the undersigned “Lenders” parties to the Credit Agreement herein defined, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association (in its
individual capacity, “Wells Fargo,” and in its administrative agent capacity for
the Lenders, “Administrative Agent”). Capitalized terms used but not defined in
this Amendment have the meanings given to them in the Credit Agreement.
RECITALS:
WHEREAS, Borrower, Administrative Agent and the “Lenders” referred to therein
are parties to that certain Credit Agreement dated as of December 13, 2012 (as
the same may be amended in writing and in effect from time to time, the “Credit
Agreement”), pursuant to which Lenders have agreed to make loans and other
financial accommodations available to the Borrower; and
WHEREAS, the Borrower has requested and the Required Lenders are willing to
agree to certain modifications to the Credit Agreement, all subject and pursuant
to the terms and conditions stated herein;
NOW, THEREFORE, the parties hereby agree to amend the Credit Agreement as
follows:
1.Definitions. The following definitions in Section 1.1 of the Credit Agreement
are hereby amended by adding the following definitions or, as applicable,
deleting them in their entirety and substituting the following therefor:
“L/C Commitment” means the lesser of (a) forty-five million dollars
($45,000,000) and (b) the Revolving Credit Commitment.


“Revolving Credit Maturity Date” means the earliest to occur of (a) December 31,
2016, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, or (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 9.2(a).


2.No Other Changes. Except as explicitly amended by this Amendment, all of the
terms and conditions of the Credit Agreement remain in full force and effect.


3.Conditions Precedent/Subsequent. This Amendment shall be effective when the
Administrative Agent shall have received an original hereof duly executed by all
the Borrower, the Administrative Agent and the Required Lenders, together with
each of the following, each in substance and form acceptable to the
Administrative Agent in its sole discretion:
a)Officer’s Certificates from the Borrower and each Guarantor; and


b)such other documents and agreements referenced in or required by this
Amendment, or as otherwise required by the Administrative Agent in its
reasonable discretion.


4.Representations and Warranties. Except as explicitly amended by this
Amendment, Borrower reaffirms that each of the Representations and Warranties
contained in the Credit Agreement is true and correct on and as of the date
hereof as though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date; and without
limiting the forgoing, represent and warrant that the Credit Agreement, this
Amendment, the Amended Revolving Note and each of the other Loan Documents
constitute the continuing legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,



1079902.2





--------------------------------------------------------------------------------



not subject to any existing defense, counterclaim or right of setoff by the
Borrower, and to the extent that any such defense, counterclaim and/or setoff
exists, each of the same are hereby absolutely and forever waived and released.


5.Release. Borrower and each of the undersigned Guarantors hereby absolutely and
unconditionally releases and forever discharges Administrative Agent and each
Lender, and each of their respective participants, parent corporations,
subsidiary corporations, affiliated corporations, insurers, indemnitors,
successors and assigns thereof, together with all of the present and former
directors, officers, agents and employees of any of the foregoing, from any and
all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, that either Borrower or such Guarantor has had, now
has or has made claim to have against any such person for or by reason of any
act, omission, matter, cause or thing whatsoever arising from the beginning of
time to and including the date of this Amendment, whether such claims, demands
and causes of action are matured or unmatured or known or unknown.


6.Miscellaneous. Except as amended hereby, the Credit Agreement remains in full
force and effect in accordance with its original terms. Signature pages to this
Amendment may be executed in any number of counterparts and by facsimile or
email (PDF) transmission, all of which taken together shall constitute one and
the same instrument.


[Signature Page Follows]





1079902.2
2





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.


FASTENAL COMPANY, as the Borrower
 
 
 
 
By:
/s/ Daniel L. Florness
Name:
Daniel L. Florness
Its:
Chief Financial Officer



WELLS FARGO BANK, NATIONAL ASSOCIATION, 
as Administrative Agent and a Lender
 
 
 
 
By:
/s/ Cynthia S. Goplen
Name:
Cynthia S. Goplen
Its:
Vice President





MERCHANTS BANK, N.A., as a Lender
 
 
 
 
By:
/s/ Randal J. Domeyer
Name:
Randal J. Domeyer
Its:
Senior Vice President




[Signature Page to Third Amendment to Credit Agreement Dated as of December 16,
2014]



--------------------------------------------------------------------------------



GUARANTORS' CONSENT, REAFFIRMATION AND GENERAL RELEASE




Each of the undersigned guarantors of all indebtedness of FASTENAL COMPANY to
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Lender
Parties under the Credit Agreement dated as of December 13, 2012, hereby: (i)
consents to the foregoing Amendment; (ii) reaffirms its obligations under its
respective Guaranty; (iii) reaffirms its waivers of each and every one of the
defenses to such obligations as set forth in its respective Guaranty; (iv)
reaffirms that its obligations under its respective Guaranty are separate and
distinct from the obligations of any other party under said Credit Agreement and
the other Loan Documents described therein; and (v) agrees to join in and be
bound by all of the terms and provisions of the General Release contained in
Paragraph 5 thereof.


FASTENAL COMPANY PURCHASING, as a
Guarantor
 
 
By:
/s/ Daniel L. Florness
Name:
Daniel L. Florness
Its:
Chief Financial Officer



FASTENAL IP COMPANY, as a Guarantor
 
 
 
By:
/s/ Daniel L. Florness
Name:
Daniel L. Florness
Its:
Chief Financial Officer






[Consent, Reaffirmation and Release of Guarantors --
Third Amendment to Credit Agreement dated as of December 16, 2014]